Per Curiam:
The order appealed from should be reversed, with ten dollars costs and disbursements to appellant, and the order for the examination of the *918plaintiff before trial modified by striking out the provision requiring the plaintiff to produce at the time and place mentioned in the order the books and papers mentioned in the affidavit of the defendant. The referee has ample power by subpmna dueeq tecum to require, from-time to time the production of the books and papers which become necessary for the proper examination of the witnesses who are required to testify before him. Present — Ingraham, McLaughlin, Clarke, Houghton and Scott, JJ. Order reversed, with ten dollars costs and disbursements, and order for examination of plaintiff modified as stated in opinion. Settle order on notice.